Case 19-21619           Doc 98   Filed 02/06/20     Entered 02/06/20 16:47:54         Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT


 In Re:
                                                      Chapter 11
 John A. Sakon,
                                                      Case No. 19-21619 (JJT)
            Debtor.


                  DECLARATION OF ERIC S. GOLDSTEIN IN SUPPORT OF
                MOTION TO CONVERT OR, IN THE ALTERNATIVE, TO DISMISS

I, ERIC S. GOLDSTEIN, declare as follows:

           1.      I am over the age of eighteen and believe in the obligations of an oath.

           2.      I am a partner with the law firm of Shipman & Goodwin LLP, counsel for the

Town of Glastonbury (the "Town"), a creditor and party-in interest in the above-captioned

 matter. I submit this declaration in support of the Town' s Motion to Convert the Debtor's Case

 to a Case Under Chapter 7 or, in the Alternative, to Dismiss.

           3.      I make this declaration based on my personal knowledge, including my personal

 knowledge of the documents filed in the above referenced bankruptcy case and the Foreclosure

 Actions (as defined below).

 The Town's Foreclosure Actions

                   i.      2B Griswold Street and ESE Main Street Tax Lien Foreclosure

           4.      In 2012, the Town commenced a real property tax lien foreclosure action in the

 Connecticut Superior Court (the "Superior Court") against John A. Sakon (the "Debtor") due to

 his failure to pay real property taxes for 2B Griswold Street, Glastonbury, CT 06033 (the "2B

 Griswold Property") and 8E Main Street, Glastonbury, CT 06033 (the "8E Main Property").

 This action is captioned Town of Glastonbury v. Sakon, et al., Docket No. HHD-CV12-6036889-




 8335813
Case 19-21619          Doc 98   Filed 02/06/20       Entered 02/06/20 16:47:54      Page 2 of 5




S (Conn. Super. Ct. filed 2012) (the "2012 Foreclosure Action"). In the 2012 Foreclosure

Action, the Town is seeking to foreclose its liens on the 2B Griswold Property and the 8E Main

Property for unpaid real property taxes for the Grand List years of 2009 through the present. A

true and accurate copy of the docket in the 2012 Foreclosure Action, as of January 27, 2020, is

attached hereto as Exhibit 1.

           5.    True and accurate copies of the Superior Court's judgments of foreclosure by sale

for the 2B Griswold Property and 8E Main Property entered in the 2012 Foreclosure Action are

attached hereto as Exhibit 2.

           6.    True and accurate copies of the orders and decisions rendered by the Connecticut

Appellate Court in the 2012 Foreclosure Action are attached hereto as Exhibit 3, Exhibit 4, and

Exhibit 5.

           7.    A true and accurate copy of the Superior Court's order dated October 24, 2016 in

the 2012 Foreclosure Action is attached hereto as Exhibit 6.

           8.    True and accurate copies of the Town's Motion to Open Judgment of Foreclosure

By Sale to Set New Sale Date, Reappoint Committee, and Update Debt dated November 6, 2018,

 in the 2012 Foreclosure Action, and the Superior Court's order dated January 7, 2019, granting

 such motion are attached hereto as Exhibit 7.

           9.    A true and accurate copy of the Superior Court's Order on Consented-To Motion

 to Continue Sale Date and for Order Permitting Credit Bid dated June 18, 2019, entered in the

 2012 Foreclosure Action is attached hereto as Exhibit 8.

                 ii.      131 Griswold Street Tax and Sewer Lien Foreclosure

           10.   In 2016, the Town commenced a real property tax lien and sewer lien foreclosure

 action in the Superior Court against the Debtor due to his failure to pay real property taxes and

 sewer use charges for 131 Griswold Street, Glastonbury, CT 06033 (the "131 Griswold

                                                 2
 8335813
Case 19-21619       Doc 98     Filed 02/06/20       Entered 02/06/20 16:47:54     Page 3 of 5




Property" and together with the 2B Griswold Property and the 8E Main Property, the

"Properties"). This action is captioned Town of Glastonbury v. Sakon, et al., Docket No. HHD-

CV16-6073692-S (Conn. Super. Ct. filed 2016) (the "2016 Foreclosure Action," and together

with the 2012 Foreclosure Action, the "Foreclosure Actions"). In the 2016 Foreclosure Action,

the Town is seeking to foreclose its liens on the 131 Griswold Property for unpaid real property

taxes for the Grand List years of 2009 to 2014, as well as sewer charges that were due on

November 1, 2014 and November 1, 2015. A true and accurate copy of the Town's Complaint in

the 2016 Foreclosure Action is attached hereto as Exhibit 9.

           11.   A true and accurate copy of the Superior Court's foreclosure judgment dated

November 13, 2017, in the 2016 Foreclosure Action is attached hereto as Exhibit 10.

           12.   True and accurate copies of the Connecticut Appellate Court's orders in the 2016

Foreclosure Action dismissing the Debtor's appeal and denying the Debtor's motion to

reconsider are attached hereto as Exhibit 11 and Exhibit 12.

           13.   True and accurate copies of the Town's Motion to Open Judgment of Strict

 Foreclosure and Set New Law Date After Appeal dated February 14, 2019, in the 2016

 Foreclosure Action, and the Superior Court's order dated May 28, 2019 granting that motion, are

 attached hereto as Exhibit 13.

 The Debtor's Repeated and Unrealized Claims of Financing

           14.   True and accurate copies of the Debtor's Motion to Open Judgment dated October

 14, 2016, seeking to open the judgment in the 2012 Foreclosure Action because he allegedly

 obtained financing, the Debtor's Memorandum in Support of Motion to Open Judgment and

 Supplemental Brief Regarding Stay of Foreclosure Sale dated October 23, 2016, and the




                                                3
 8335813
Case 19-21619       Doc 98      Filed 02/06/20       Entered 02/06/20 16:47:54          Page 4 of 5




Superior Court's order dated December 12, 2016, denying that motion are attached hereto as

Exhibit 14 and Exhibit 15. Notwithstanding such motion, no financing was forthcoming.

           15.   A true and accurate copy of the Debtor's Motion for Order dated May 17, 2019,

in the 2016 Foreclosure Action, seeking a stay of the proceeding to complete a refinancing, is

attached hereto as Exhibit 16. Despite the Debtor's representations in such motion, the

refinancing did not occur.

           16.   True and accurate copies of the Debtor's Motion for Order dated September 17,

2019, seeking a stay of the foreclosure sales in both the Foreclosure Actions because alleged

financing has been arranged to satisfy all debts, and the Superior Court's orders dated September

18, 2019, in the Foreclosure Actions denying such motion are attached hereto as Exhibit 17 and

Exhibit 18. Notwithstanding the representations in such motion, no financing was forthcoming.

           17.   Pursuant to this Court's order, 1 on January 17, 2020, the Debtor delivered to the

undersigned counsel evidence of any proposed financing agreements, term sheets and/or letters

of intent provided by prospective lenders existing as of that date. Specifically, the Debtor

produced two sets of documents: one relating to K.G.A.K. Financial Group, Inc. ("KGAK") and

one relating to MT AG Capital ("MTAG"). True and accurate copies of these documents are

 attached hereto as Exhibit 19 and Exhibit 20, respectively.




 1The Court's minute order at ECF 79 stated as follows: "The Debtor is further ordered to serve upon
 Cyhani Ventures, Inc., A&F Main Street Associates, LLC, the Town of Glastonbury, and the United
 States Trustee any proposed financing agreements, term sheets and/or letters of intent provided by
 prospective lenders by January 17, 2020."


                                                 4
 8335813
Case 19-21619         Doc 98     Filed 02/06/20       Entered 02/06/20 16:47:54       Page 5 of 5




           Pursuant to the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

           Executed this 6th day of February 2020 in Hartford, Connecticut.




                                                  5
 8335813
